Case 1:21-cv-01925-STV Document 4 Filed 07/15/21 USDC Colorado Page 1 of 4




                 EXHIBIT 3
Case 1:21-cv-01925-STV Document 4 Filed 07/15/21 USDC Colorado Page 2 of 4




 DISTRICT COURT, CITY AND COUNTY OF
                                                            DATE FILED: April 29, 2021 1:55 PM
 DENVER, STATE OF COLORADO                                  FILING ID: 1B5688F96A6FC
 1437 Bannock Street                                        CASE NUMBER: 2021CV31345
 Denver, Colorado 80202
 (720) 865-8301

 Plaintiff: COKAN ENTERPRISES, INC., a Colorado
 corporation,

 v.

 Defendant: THE HANSEN COMPANY, INC., an Iowa
 corporation.


                                                                 COURT USE ONLY 


 Attorney for Plaintiff:
 Michael P. Cross, Atty. Reg. No. 38294                      Case Number:
 OGBORN MIHM, LLP
 1700 Lincoln Street, Suite 2700                             Division:
 Denver, Colorado 80203
 Phone Number: (303) 592-5900
 Fax Number:      (303) 592-5910
 Email:           mike.cross@omtrial.com


                            COMPLAINT AND JURY DEMAND

      Plaintiff CoKan Enterprises, Inc., for its Complaint and Jury Demand against Defendant
The Hansen Company, Inc., states and alleges as follows:

                              PARTIES AND JURISDICTION

1.    Plaintiff CoKan Enterprises, Inc. is a Colorado corporation engaged in the excavation
      business with a principal office address at 13831 County Line Road 22, Fort Lupton, CO
      80621.

2.    Defendant Hansen Company, Inc. is an Iowa corporation engaged in the business of
      commercial construction whose registered agent is CT Corporation; address 7700 E

                                               1
Case 1:21-cv-01925-STV Document 4 Filed 07/15/21 USDC Colorado Page 3 of 4




      Arapahoe Rd, Suite 220, Centennial, CO 80112, United States, and a Colorado foreign
      corporation registered address at 7700 E Arapahoe Rd, Suite 220, Centennial, CO 80112.

3.    Jurisdiction and venue are proper in Denver District Court pursuant to C.R.C.P. 98, and the
      amount in controversy exceeds $15,000.00.

                                    GENERAL ALLEGATIONS

4.    Defendant acted as general contractor for two construction projects in which Plaintiff
      performed work as a subcontractor.

5.    Plaintiff entered a contract with Defendant dated May 1, 2018 to perform excavation work
      at a Kum & Go location at 55 Lusher Court, Frisco, CO 80443 (the “Frisco Project”).

6.    Plaintiff completed the contracted-for work on the Frisco Project on February 22, 2019.

7.    Plaintiff was partially but not fully paid by Defendant for its work on the Frisco Project.

8.    As of the date of this filing, Defendant has failed to pay to Plaintiff $36,315.55 of the
      amount due to Plaintiff for work performed on the Frisco Project.

9.    Plaintiff entered a second contract with Defendant dated June 6, 2018 to perform
      excavation work at a Kum & Go location at 11505 West Belleview Avenue, Littleton, CO
      80127 (the “Littleton Project”).

10. Between June 6, 2018 and June 28, 2019, Plaintiff performed work at the Littleton Project
    site pursuant to its contract with Defendant.

11. Plaintiff stopped work on the Littleton Project on June 28, 2019 due to Defendant’s failure
    to make payments to Plaintiff as they became due.

12. Plaintiff was never fully paid by Defendant for the work Plaintiff performed before
    stopping work on the Littleton Project.

13. As of the date of this filing, Defendant has failed to pay to Plaintiff $140,486.41 of the
    amount due to Plaintiff for work actually performed on the Littleton Project.

                                  FIRST CLAIM FOR RELIEF
                                      (Breach of Contract)

14.   Plaintiff realleges all preceding paragraphs and incorporates them as if fully set forth
      herein.

                                                  2
Case 1:21-cv-01925-STV Document 4 Filed 07/15/21 USDC Colorado Page 4 of 4




15.   Defendant entered into various valid and enforceable contracts with Plaintiff

16.   Plaintiff performed its obligations under its agreements with Defendant, except so far as
      excused by Defendant’s nonperformance.

17.   Defendant failed to fulfill its obligations under the agreements, including but not limited to
      failing to pay $36,315.55 to Plaintiff for work performed on the Frisco Project, and failing
      to pay $179,864.08 to Plaintiff for work performed on the Littleton Project.

18.   As a direct and proximate result of Defendant’s breach of agreements, Plaintiff has suffered
      injuries, damages, and losses in amounts to be proven at trial.

     WHEREFORE, Plaintiff requests this Court enter judgment against Defendant Hansen
Company, Inc. for the following:

         (a)   actual damages;
         (b)   pre-judgment interest;
         (c)   attorney fees as permitted by contract;
         (c)   costs;
         (d)   such other relief as the Court deems just and proper.

       PLAINTIFF DEMANDS TRIAL BY JURY AS TO ALL ISSUES

       Respectfully submitted this 29th day of April, 2020.


                                                 OGBORN MIHM, LLP

                                                 /s/ Michael P. Cross
                                                 _____________________________________
                                                 Michael P. Cross, Atty. Reg. No. 38294
                                                 1700 Lincoln Street, Suite 2700
                                                 Denver, Colorado 80203
                                                 Phone:     (303) 592-5900
                                                 Facsimile: (303) 592-5910
                                                 Attorney for Plaintiff


Plaintiff’s Address:
13831 County Line Road 22
Fort Lupton, CO 80621

                                                 3
